Citation Nr: 9913843	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-28 376 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1995 decision by the RO which denied service 
connection for PTSD.  In February 1998 the Board remanded the 
case to the RO for a hearing.  The veteran testified at 
hearings before an RO hearing officer in April 1998 and 
before a member of the Board at the RO (Travel Board hearing) 
in November 1998.  


FINDING OF FACT

During service, the veteran did not engage in combat with the 
enemy, and there is no credible supporting evidence that an 
in-service stressor, which might lead to PTSD, actually 
occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Background

The veteran served on active duty in the Army from October 
1965 to October 1967.  Service personnel records show that 
his primary military occupational specialty (MOS) was that of 
light vehicle driver, and that he served in a transportation 
company (light truck) in Vietnam from December 1966 to 
October 1967.  He received no decorations evincing combat 
service.  His service medical records contain no suggestion 
of a psychiatric disorder.  The October 1967 service 
separation examination noted a normal psychiatric system, and 
on the accompanying medical history report the veteran 
indicated he had not had nervous trouble of any sort.  

VA medical center (VAMC) records show that in the 1980s the 
veteran was treated for physical disabilities such as a 
cervical spine disorder and heart disease.  These medical 
records and a November 1986 VA general medical do not suggest 
any psychiatric disorder.  In January 1987 the RO granted a 
permanent and total disability rating for non-service-
connected pension purposes, based on physical ailments; this 
benefit was subsequently terminated when the veteran returned 
to work.

The veteran was seen at a VA mental health clinic beginning 
in January 1991.  It was reported that he had become agitated 
since the onset of the Persian Gulf War (he had 2 sons over 
there).  It was reported that he also had the old issue of 
his own combat experiences.  In March 1991 the psychological 
impressions included PTSD and major depression.  Other 
medical records from early 1991 note stresses from the 
breakup of the veteran's marriage and from his physical 
health problems.  Later records show treatment for both 
physical and psychiatric conditions.

The veteran was admitted to the VAMC in Battle Creek, 
Michigan, in July 1994 on referral from a VA mental health 
clinic where PTSD had been diagnosed.  The veteran described 
financial difficulties and unresolved problems with his 
father who had recently died.  He indicated he had been 
working as a general contractor until the day before the 
admission, was behind in rent payments and had his truck 
repossessed, and had just moved in with his mother.  He 
reported alcohol abuse, drinking from 6 beers to a case of 
beer per day.  Regarding his military experience, the veteran 
reported he had survivor's guilt regarding a friend who had 
died in Vietnam.  He reported that he had served in Vietnam 
as an infantryman.  He admitted he could not recall specific 
events from Vietnam, but recalled being involved in a 
"search and destroy" operation in which they burned a whole 
village and killed everything that moved.  He said he saw 
dead bodies, including children.  He reported he had been 
involved in barroom fights after his return from Vietnam, 
leading to several arrests and jail sentences.  During the 
admission, he had complaints of nightmares and flashbacks.  
He declined to enter drug and alcohol treatment, and wanted 
to apply for disability benefits (including service 
connection for PTSD) during his admission.  (His application 
for service connection for PTSD was received at the RO in 
August 1994.)  The psychiatric diagnoses at discharge from 
the hospital in September 1994 were PTSD, major depressive 
disorder, alcohol dependence, and rule out personality 
disorder.

The record contains numerous later reports of admissions to 
the Battle Creek VAMC from September 1994 to May 1998, 
primarily for psychiatric and alcohol treatment.  The 
admission reports do not contain any specific stressor 
information and note he was treated with group therapy and 
medications.  The primary diagnosis on the reports of 
hospital admissions was PTSD.  Other psychiatric diagnoses 
include alcohol abuse, bipolar disorder, dysthymia, and major 
depressive disorder.

In a December 1994 letter, the RO asked the veteran for 
details of service stressors (dates, places, unit 
assignments, names of others, etc.); the veteran never 
responded to the letter.  

In a November 1996 letter, the RO sent the veteran another 
letter requesting that he submit details of service stressors 
(dates, places, unit assignments, names of others, etc.); the 
veteran never responded to the letter.  

The veteran testified at a hearing at the RO in April 1998.  
He said that while in Vietnam he manned an M-60 machine gun 
mounted on a jeep and was on many convoys with the 101st 
airborne division.  He said his squad hauled soldiers from 
the 101st throughout their area of operations and supported 
the 25th and 9th divisions.  He reported he was on a convoy 
that had a jeep blown up by a land mine and on another convoy 
in which there was a soldier in the back of his truck who had 
been shot in the belly.  He said he was sent on a night 
ambush patrol on another occasion.  He also described 
situations in which his base camp was mortared.  He mentioned 
incidents in which Americans were killed but said no member 
of a unit to which he was assigned was killed.  He said his 
memory was "shot" for details and he could not remember the 
names of individuals involved.

At the April 1998 RO hearing, the veteran submitted a March 
1998 statement from a life-long acquaintance who reported 
that the veteran returned from Vietnam a changed person and 
had numerous health problems since then.

At a Travel Board hearing in November 1998, the veteran 
testified that his MOS in Vietnam was a light truckdriver; he 
went on many convoys; and at times he was assigned to a gun 
jeep on the convoys.  He said that once a soldier driving a 
truck in his convoy struck a mine while they were 
transporting napalm and the soldier was wounded.  The veteran 
said he could not recall the soldier's name and the wound was 
not life-threatening.  He described a wounded soldier being 
in the back of his truck, but he could not recall any names.  
He said on one occasion for a month or two he was located 
next to a graves registration unit and saw dead bodies all 
the time.

At the November 1998 hearing, the veteran submitted a report 
of a September 1998 VAMC admission for psychiatric treatment; 
the primary diagnosis was PTSD, and other diagnoses included 
dysthymia, bipolar disorder by history, and alcohol abuse by 
history.  He also submitted an October 1998 statement from a 
social worker who reported that the veteran was attending 
individual therapy sessions and had PTSD "from the trauma of 
battle experienced in Vietnam."

II.  Analysis

The veteran contends that service connection is warranted for 
PTSD.  He asserts he has PTSD due to experiences in Vietnam.

The veteran's claim for service connection for PTSD is well 
grounded, meaning it is plausible.  38 U.S.C.A. § 5107(a).  
The relevant evidence has been properly developed to the 
extent possible, and there is no further VA duty to assist 
the veteran with this claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

There is ample medical evidence of a diagnosis of PTSD by 
mental health personnel including during numerous admissions 
to VAMCs; however, these medical reports contain no specific 
information regarding stressors during service, except the 
report of the first admission in 1994.  That report related 
he served in Vietnam as an infantryman and engaged in search 
and destroy operations.  The veteran's service records do not 
support such an account and he did not repeat these 
allegations at two 1998 hearings when discussing claimed 
stressful events.  It appears that such unsupported accounts 
of alleged combat stressors have formed the basis for the 
diagnosis of PTSD in the various medical records.

The primary impediment to service connection for PTSD is the 
absence of a valid service stressor.  The existence of a 
valid service stressor is a factual question for VA 
adjudicators.  Cohen v. Brown, 10 Vet.App. 128 (1997); Wilson 
v. Derwinski, 2 Vet.App. 614 (1992); Wood v. Derwinski, 1 
Vet.App. 190 (1991).  The veteran's service records do not 
show that he engaged in combat with the enemy.  Service 
personnel records show that his primary military occupational 
specialty (MOS) was that of light vehicle driver, and that he 
served in a transportation company (light truck) in Vietnam 
from 1966 to 1967.  He received no decorations evincing 
combat.  There is no evidence that the veteran was an 
infantryman or performed "search and destroy" or other 
combat operations.  Based on the evidence, the Board 
concludes that the veteran did not engage in combat.

During the veteran's 1998 hearings, he claimed various 
service stressors, such as being in a convoy in which a 
driver of another truck was slightly injured when his truck 
(carrying napalm) struck a mine, having a soldier in the back 
of his truck who was wounded, being subjected to a mortar 
attack, and witnessing dead bodies when he was near a graves 
registration unit.  However, he stated that he did not 
remember any specific dates, locations, or names of the 
servicemen involved.

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Cohen, supra; 
Doran v. Brown, 6 Vet.App. 283 (1994); Zarycki v. Brown, 6 
Vet.App. 91 (1993).  The veteran's official service records 
do not verify the alleged stressors, and he has not submitted 
any independent evidence to verify service stressors.  He has 
failed to provide detailed information, twice requested by 
the RO, which could be used to attempt verification of 
alleged stressors through the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  At his 1998 hearings, 
the veteran acknowledged that he was unable to remember 
names, places, and dates concerning his claimed Vietnam 
stressors; without such information, there is nothing the VA 
can do to assist with verification of stressors through the 
USASCRUR.  The duty to assist is not a one-way street.  Wood, 
supra.

The file contains no credible supporting evidence to 
corroborate the occurrence of the alleged stressors, which 
remain unsubstantiated.  Since the Board finds that the 
veteran did not experience a stressor in service which might 
reasonably lead to the development of PTSD, there is no basis 
for a finding of PTSD related to service.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine does not apply and the claim for service connection 
for PTSD is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

